 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   PETER BURCHETT,                                  Case No. 1:19-cv-00055-EPG (PC)

13                       Plaintiff,                   ORDER DENYING PLAINTIFF’S REQUESTS
                                                      FOR RELIEF WITHOUT PREJUDICE
14          v.
                                                      (ECF NO. 26)
15   JANE DOE, et al.,

16                       Defendants.

17

18

19          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On February 4, 2019, Plaintiff filed a notice of change of address. (ECF No. 26).

22   Included in the notice was a request for “Court Obligatory Review Enforcement” and a request

23   for “TRO Judgement for Safety.”

24          Plaintiff’s request for “Court Obligatory Review Enforcement” will be denied without

25   prejudice because it is unclear what Plaintiff is asking for.

26          Plaintiff’s request for “TRO Judgement for Safety” will be denied without prejudice

27   because Plaintiff’s request includes no information. Plaintiff may file a motion for a temporary

28   restraining order and/or a preliminary injunction, but the motion must include sufficient detail, as
                                                       1
 1   well as supporting evidence, to show that Plaintiff is entitled to the relief he is seeking. The

 2   Court provides the relevant legal standards below.

 3         A federal district court may issue emergency injunctive relief only if it has personal

 4   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,

 5   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party

 6   officially, and is required to take action in that capacity, only upon service of summons or other

 7   authority-asserting measure stating the time within which the party served must appear to

 8   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,

 9   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

10   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

11   relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

12   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”

13   their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active

14   concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive

15   relief based on claims not pled in the complaint, the court does not have the authority to issue an

16   injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir.

17   2015).

18         Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

19   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

20   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

21   and is the least intrusive means necessary to correct the violation of the Federal Right.”

22            On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is

23   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

24   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

25   public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural

26   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that

27   irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance

28   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
                                                        2
 1         For the foregoing reasons, IT IS ORDERED that Plaintiff’s requests for relief are

 2   DENIED without prejudice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   February 8, 2019                      /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               3
